UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6118



ROBERT ANDREW BARTLETT, SR.,

                                              Plaintiff - Appellant,

          versus


MARIO MOORE, Prisoner; RICHARD FRYE, Sheriff;
TODD DAVIS, Captain; MARK DODSON, Sergeant,

                                             Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-00-482-1)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Andrew Bartlett, Sr., Appellant Pro Se. David Iverson Smith,
ALAMANCE COUNTY ATTORNEY’S OFFICE, Graham, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Andrew Bartlett, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Bartlett

v. Moore, No. CA-00-482-1 (M.D.N.C. Dec. 12, 2002).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2